The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (apparatus), drawn to claims 1-12 and 21-28, in the reply filed on 12/10/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 21, and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al (US 2016/0211166).
Regarding claim 1:
	Yan teaches an apparatus (substrate processing chamber, 500) for fabricating a semiconductor structure (substrate, 508) [fig 9 & 0058], comprising: a chuck (pedestal, 
Regarding claim 2:
	Yan teaches a second actuator and a third actuator (two, three, or four or more actuators are used) under the focus ring and leveled with the first actuator (arranged uniformly around the edge coupling ring 60) [fig 3 & 0052].
Regarding claim 3:
	Yan teaches a planar angle measured between the first actuator and the second actuator with respect to a center of the chuck is substantially identical to a planar angle measured between the first actuator and the third actuator with respect to the center of the chuck (multiple actuators are arranged uniformly around the edge coupling ring 60) [fig 3 & 0052].
Regarding claim 4:
	Yan teaches a power supply connected to the first actuator (actuator, 80, may be a piezoelectric actuator) [fig 3 & 0051-0052].
The claim limitations “wherein the power supply is configured to apply a voltage to the first actuator” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 5:
Yan teaches the first actuator (1210/1214) comprises a piezoelectric layer (1214) and a lift pin (pillar, 1210) disposed above the piezoelectric layer (1214) [fig 3, 21-22 & 0052, 0087].
Regarding claim 7:
	Yan teaches a gas distribution plate (showerhead, 509) above the chuck (pedestal, 506) [fig 9 & 0059]; and a calibrator (sensor, 572) configured to monitor a distance between the GDP and a top surface of the focus ring (measure erosion without direct contact) [fig 9 & 0063].
The claim limitations “configured to monitor a distance between the GDP and a top surface of the focus ring” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 8:
	Yan teaches an apparatus (substrate processing chamber, 500) for fabricating a semiconductor structure (substrate, 508) [fig 9 & 0058], comprising: a chuck (pedestal, 20) [fig 3 & 0051-0052]; an edge ring (76) surrounding the chuck (20) [fig 3 & 0051-0052]; a focus ring (72) adjacent to an edge of the chuck (20) and over the edge ring 
Regarding claims 9-10:
Yan teaches a power supply connected to the piezoelectric transducer (actuator, 80, may be a piezoelectric actuator) [fig 3 & 0051-0052]; and a controller (controller, 560) configured to adjust a magnitude of the voltage supplied to the piezoelectric transducer (may also be used to control the actuator 505) [fig 9 & 0062]; and wherein the controller (controller, 560) comprises a timer (determines whether a predetermined period of etching or a predetermined number etching cycles have occurred), wherein the magnitude of voltage supplied to the piezoelectric transducer is positively correlated to a counted period of time obtained by the timer (when the predetermined period or number of cycles are up, control moves at least part of the edge coupling ring using the actuator) [fig 9-10 & 0062, 0065-0067].
The claim limitations “wherein the power supply is configured to apply a voltage to the piezoelectric transducer component” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 11:
	Yan teaches a gas distribution plate (showerhead, 509) above the chuck (pedestal, 506) [fig 9 & 0059]; and a calibrator (sensor, 572) configured to obtain a 
The claim limitations “configured to obtain a distance between the GDP and a top surface of the focus ring” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 21:
	Yan teaches an apparatus (substrate processing chamber, 500) for fabricating a semiconductor structure (substrate, 508) [fig 9 & 0058], comprising: a plasma chamber (processing chamber, 502) [fig 9 & 0058]; a chuck (pedestal, 20) disposed in the plasma chamber (502) [fig 3, 9 & 0051-0052, 0059]; an edge ring (76) surrounding the chuck (20) [fig 3 & 0051-0052]; a focus ring (72) adjacent to an edge of the chuck (20) and disposed over the edge ring (76), wherein the focus ring (72) comprises a first material that erodes under plasma (may be eroded by the plasma 82) [fig 3 & 0051-0053]; and an actuator (actuator, 80) supporting a bottom surface of the focus ring (72) [fig 3 & 0051-0052].
Regarding claim 24:
	Yan teaches the focus ring (72) is detachable from the actuator (actuator, 80) [fig 3 & 0051-0052].
Regarding claim 25:

Regarding claim 26:
	Yan teaches the actuator (80) comprises: a piezoelectric layer (piezoelectric actuator) [fig 3 & 0052]; a power supply electrically (piezoelectric actuator) connected to the piezoelectric layer (80) [fig 3 & 0052]; and a controller (controller, 560) connected to the power supply, configured to adjust a position of a top surface of the focus ring (may also be used to control the actuator 505) [fig 9 & 0062].
Regarding claims 27-28:
	Yan teaches the bottom surface of the focus ring (bottom of 1310) is below a top surface of the edge ring (top of 1034) [fig 21 & 0087]; and wherein the bottom surface of the focus ring (bottom of 1310) is free from being in direct contact with the edge ring (see fig 22) [fig 22 & 0087].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 2016/0211166) as applied to claims 1-5, 7-11, 21, and 24-28 above, and further in view of Rice et al (US 2017/0213758).
The limitations of claims 1-5, 7-11, 21, and 24-28 have been set forth above.
Regarding claim 6:
Yan does not specifically teach an insulation cover surrounding the lift pin and in contact with a bottom of the focus ring.
Rice teaches an insulation cover (push pin guides, 239) surrounding the lift pin (push pin, 248) and in contact with a bottom of the focus ring (444) [fig 2B, 4 & 0038, 0043].
Yan and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lift pin in Yan to include an insulation cover, as in Rice, to help facilitate actuation [Rice – 0038].
Regarding claim 12:
Yan does not specifically teach the calibrator is an acoustic transceiver.

Yan and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the calibrator of Yan to be an acoustic receiver, as in Rice, because such is an effective method of calibrating actuators [Rice – 0057].
Regarding claims 22-23:
Yan teaches the edge ring (76) comprising a material layer (material of 76) [fig 3 & 0051-0052]; and wherein the actuator (1210/1214) comprises a lift pin (pillar, 1210), the lift pin (1210) traverses the material layer (via groove 1324) [fig 3, 21-22 & 0052, 0087].
Yan does not specifically teach the material layer being a quartz layer.
Rice teaches a material layer being a quartz layer (cover ring 246 may be fabricated from quartz) [fig 4 & 0033].
Yan and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the edge ring of Yan with the quartz material of Rice since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koike (US 2002/0072240), Johnson (US 2003/0201069), Koshimizu et al (US 2008/0236749), McChesney et al (US 2016/0211165), Kenworthy (US 2017/0133283), McChesney et al (US 2017/0263478), and Takahashi et al (US 2018/0277416) teach an actuator engaging with the focus ring [fig 1, 1A, 8, 3, 1, 3, and 2, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Benjamin Kendall/Primary Examiner, Art Unit 1718